Exhibit 10.1 FOURTH AMENDMENT TO LEASE THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is dated as of January 31, 2016, and is entered into by and between Zappettini Investment Company, a California general partnership (“Lessor”), and IRIDEX Corporation (“Lessee”). RECITALS A.Lessor and Lessee previously entered into that certain Lease dated as of December 6, 1996 (the “Original Lease”), with respect to the premises commonly known as 1212 Terra Bella Avenue, in the City of Mountain View, California, which includes a building consisting of approximately 37,166 square feet of space and a parcel or parcels containing approximately 2.69 acres of land (collectively, the “Premises”).The Original Lease was amended Pursuant to a Lease Amendment and Extension dated as of September 15, 2003 (the “First Amendment”), a Second Lease Amendment and Extension dated as of December 22, 2008 (the “Second Amendment”), and a Third Amendment to Lease dated as of August 4, 2014 (the “Third Amendment”).The Original Lease, as amended by the First Amendment, the Second Amendment, and the Third Amendment collectively are referred to as the “Lease.”Capitalized terms used but not defined in this Amendment have the meaning given to such terms in the Lease.
